        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       22 inFiled
                                   21 Filed    NYSD 05/05/20 Page 1 ofPage
                                                      on 05/01/2020    1   1 of 1




                                    Application granted. Defendants' responses to the complaint
                                    due 6/1/20.

                                    SO ORDERED.

                                    _______________________
                                    Philip M. Halpern
                                    United States District Judge

                                    Dated: New York, New York
                                           May 4, 2020
